PELHAM, J.
After what has been said by the Supreme Court in the opinion rendered in the case of So. Ry. Co. v. Penney, 164 Ala. 188, 51 South. 392, the question of the burden of proof as applicable to this class of cases is foreclosed of any discussion, as this court is required by statute to follow the decisions of that court. Charge A, requested by the defendant, placing the burden of proof on the plaintiff, was therefore properly refused.
The evidence, or its tendencies and the inferences it affords, is in conflict on the plaintiff’s right to recover, and the weight and credibility of the testimony is for the jury, who saw the witnesses and heard them testify. An examination of the evidence does not disclose a case authorizing us, under the well-known rule for reviewing such matters, to say that the court was in error in refusing the appellant’s motion for a new trial.
Affirmed.